Judgment for respondent declaring the rights of the parties with respect to the site upon which a church building is maintained, and directing that respondent be let into possession upon payment or deposit of $500, insofar as appealed from, affirmed, with costs. It was within the inherent power of the court to grant *978appropriate affirmative relief, rather than to require the respondent to institute another action. Adel, Schmidt, Beldock and Murphy, JJ., concur; Nolan, P. J., dissents and votes to modify the judgment by striking therefrom the tenth ordering paragraph, which grants specific coercive relief, and as so modified to affirm the judgment, with the following memorandum: The complaint alleges as a reason for the bringing of an action for a declaratory judgment that “ If the matter in controversy is determined by * * * ejectment proceedings, it will be more costly, disadvantageous and inconvenient ” to all parties, and the prayer for relief asks only for a declaratory judgment as specified and for “such other, further and different relief and declaration” as may be proper and necessary. No specific further or consequential relief is claimed or demanded. The granting of such relief was, therefore, improper. (Rules Civ. Prae., rule 211.)